Citation Nr: 0930550	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1983 to April 
2004.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection for right and left knee patellofemoral syndrome 
and assigned separate 10 percent ratings, each effective May 
1, 2004.  A June 2006 rating decision determined that the 
June 2004 rating decision contained clear and unmistakable 
error to the extent that a bilateral factor was not assigned 
for the veteran's bilateral knee disability.

In September 2006, the Veteran testified during a hearing at 
the Board before an Acting Veterans Law Judge (AVLJ), 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The AVLJ who conducted the September 2006 Board hearing is no 
longer employed by the Board.  As the law requires that the 
VLJ who conducted the hearing must participate in the 
decision on appeal, the Veteran was informed in a July 2009 
letter that he may testify at another hearing.  See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2008).

In his July 2009 response, the Veteran indicated that he 
wanted to appear at a hearing before a VLJ of the Board at 
his local RO (Travel Board hearing).  Consequently, a remand 
is required for such a hearing to be scheduled.

Accordingly, these matters are REMANDED for the following 
action:

The veteran should be scheduled for a 
Travel Board hearing. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




